IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0236
                              Filed January 9, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON THOMAS PURTILO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



      Jason Purtilo appeals following his guilty plea to public intoxication, third or

subsequent offense. AFFIRMED.




      John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                        2


VAITHESWARAN, Presiding Judge.

       Jason Purtilo entered a written plea of guilty to the aggravated

misdemeanor crime of public intoxication, third or subsequent offense. See Iowa

Code §§ 123.46(2), 123.91 (2018).1 The district court accepted the plea, adjudged

Purtilo guilty, and ordered him incarcerated for a period not exceeding two years.

       On appeal, Purtilo argues the protocol for stipulations to prior convictions

for sentencing enhancement purposes “should be extended to [his] case.” See

State v. Harrington, 893 N.W.2d 36, 40 (Iowa 2017); see also State v. Smith, 924
N.W.2d 846, 852 (Iowa 2019); State v. Brewster, 907 N.W.2d 489, 494 (Iowa

2018); State v. Coleman, 907 N.W.2d 124, 147 (Iowa 2018). The State responds

that Purtilo failed to preserve error by filing a motion in arrest of judgment.

Harrington, 893 N.W.2d at 43 (“[W]e hold that offenders in a habitual offender

proceeding must preserve error in any deficiencies in the proceeding by filing a

motion in arrest of judgment.”).



1
   Section 123.91 was amended effective July 1, 2019 to eliminate the
enhancements for second and subsequent alcoholic beverage convictions:
                Any person who has been convicted, in a criminal action, in
        any court of record, of a violation of a provision of this chapter except
        for a violation of section 123.46, a provision of the prior laws of this
        state relating to alcoholic liquors, wine, or beer which was in force
        prior to the enactment of this chapter, or a provision of the laws of
        the United States or of any other state relating to alcoholic liquors,
        wine, or beer, and who is thereafter convicted of a subsequent
        criminal offense against any provision of this chapter is guilty of the
        following offenses:
                1. For the second conviction, a serious misdemeanor.
                2. For the third and each subsequent conviction, an
        aggravated misdemeanor.
Iowa Code § 123.91; but see 2019 Iowa Acts. ch. 140, § 42. The amendment does
not apply to Purtilo, whose conviction and sentence became final before the
effective date.
                                         3


       Purtilo agrees he “did not file a motion in arrest of judgment,” but he argues

“[t]here is nothing in the guilty plea form” that indicated his plea to “2 prior”

convictions “was tied to the right to challenge that so-called stipulation through a

motion.” See Smith, 924 N.W.2d at 851 (“[N]o offender in a habitual offender

stipulation proceeding should suffer Harrington’s error preservation sanction

unless the court has complied with its duty under Harrington to inform the offender

that challenges to the stipulation proceedings must be raised in a motion in arrest

of judgment and the failure to do so precludes raising those challenges on

appeal.”); State v. Fisher, 877 N.W.2d 676, 681 (Iowa 2016) (stating a written

waiver would suffice as an adequate substitute in certain misdemeanor cases). To

the contrary, the guilty plea form Purtilo signed informed him he would have to file

a motion in arrest of judgment “at least five days before sentencing” and

“[o]therwise it will be too late.” The form also stated he would “have no appeal and

no other way to complain about the way the court accepted [his] plea” at a later

date. Finally, the form stated he gave up “the right to file a motion in arrest of

judgment.” Because Purtilo was advised that his failure to challenge the plea by

filing a motion in arrest of judgment would foreclose his right of appeal and he

nonetheless relinquished his right to file the motion, error was not preserved, and

we decline to consider his challenge to the manner in which the sentencing

enhancements were imposed.

       We affirm Purtilo’s conviction, judgment, and sentence for public

intoxication, third or subsequent offense.

       AFFIRMED.